Case

1:16-cv-00419-WES-PAS Document 29 Filed 01/21/20 Page 1 of 2 PagelD #: 77

me

C our lneay Scott Fontes _ # (REIS

 

ai Sse Sud l- 7975

 

 

 

 

 

 

 

 

i ph b

vo" Dre
OR EA Thal D220 ae
. a
fa : L Loi Ld Ch, L Def Cort Re > ey
Optize Ie Chek. ES

lx Chande._ f/errace

 

ne
Rancho POL -UL 03 ek AL TM

 

 

Bas file be ke Ml Cose~*L6 -FZ7S

 

 

 

 

 

 

 

— + hue CA. aap bal we OF L547 a 2
Spe A a _
Dyn dif pst bes ix) ofc ding ray belokee chan

 

 

tz
[back fou he CLOUT L andl Sewer
a A

 

 

Dine AZ Meoyehh all
a J)

 

oO on
fo

 

 

(tuelred ©. \ Jarliggr
YT J

 

lon 01-3020
ZA 4

 

 

 

 

 

 

 
Case 1:16-cv-00419-WES-PAS Cha 29 5 Hed ;01/21/20 Page 2 of 2 PagelD #: 78
OUYTMeu rene
7 J ce

Initials Di
LR oy A repared B
db tae Zog Zpproved By
ae “Approved By

1 a nd

 

 

 

 

 

 

 

© WILSON JONES G7202 GREEN

2

   
   

20
at
22
23
24
25
26
27
28
29
a0
3t
32
33
34
35
36
37
38
39
40

 

 
